                 Case 3:17-cv-05959-SI Document 124 Filed 03/05/21 Page 1 of 4




 1   AROCLES AGUILAR (SBN 94753)
     HELEN M. MICKIEWICZ (SBN 123184)
 2   ENRIQUE GALLARDO (SBN 191670)
 3   California Public Utilities Commission
     505 Van Ness Avenue
 4   San Francisco, CA 94102
     Telephone:     (415) 703-1420
 5   Facsimile:     (415) 703-2262
 6   Email:         Enrique.gallardo@cpuc.ca.gov

 7   Attorneys for Defendants Marybel Batjer,
     Martha Guzman Aceves, Genevieve Shiroma,
 8   Darcie Houck, and Clifford Rechtschaffen,
 9   in their official capacities as
     Commissioners of the Public Utilities
10   Commission of the State of California
11
                                  UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14
15   METROPCS CALIFORNIA, LLC,                           Case No.: 3:17-cv-05959-SI
16                                   Plaintiff,          DEFENDANTS’ MOTION FOR
                                                         ORDER AND [PROPOSED]
17                   vs.                                 ORDER PERMITTING
18                                                       WITHDRAWAL AND
     MARYBEL BATJER, et al.,                             SUBSTITUTION OF LEAD
19                                                       COUNSEL
                                    Defendants.
20
                                                         N.D. Cal. L. Rules 7-11 and 11-5
21
22
23
24
25
26
27
28

     ________________________________________________________________________________________________________
     DEFENDANTS’ MOTION AND [PROPOSED] ORDER PERMITTING SUBSTITUTION OF LEAD COUNSEL
     365298728                     3:17-cv-05959-SI
                  Case 3:17-cv-05959-SI Document 124 Filed 03/05/21 Page 2 of 4




 1          Pursuant to Civil L.R. 7-11 and 11-5, Defendants Marybel Batjer, Commissioner and
 2   President of the California Public Utilities Commission, Darcie Houck, Martha Guzman
 3   Aceves, Clifford Rechtschaffen, and Genevieve Shiroma, Commissioners of the California
 4   Public Utilities Commission (collectively, “Defendants” or the “CPUC”) respectfully moves the
 5   Court for an order permitting the withdraw as counsel of record, Jonathan Creekmore Koltz, of
 6   the CPUC’s Legal Division, and replacing him as lead counsel with Enrique Vera Gallardo, of
 7   the CPUC’s Legal Division. Mr. Gallardo is already an attorney to be noticed in this case,
 8   representing the CPUC.
 9          Jonathan Creekmore Koltz consents to such withdrawal and substitution of counsel.
10   This motion is not made for purposes of delay or any other improper purpose.
11          Accordingly, Defendant CPUC respectfully requests that the Court enter an order
12   reflecting this change, and that all necessary changes be made to the Court’s records and ECF,
13   and that all future communications be directed to the following:
14                           Enrique Vera Gallardo
                             California Public Utilities Commission
15                           Legal Division
16                           505 Van Ness Ave
                             San Francisco, CA 94102
17                           415-703-1420
                             Fax: 415-703-2262
18                           Email: enrique.gallardo@cpuc.ca.gov
19
20          ///

21          ///

22
23
24
25
26
27
28
     ________________________________________________________________________________________________________
     DEFENDANTS’ MOTION AND [PROPOSED] ORDER PERMITTING SUBSTITUTION OF LEAD COUNSEL
                                      3:17-cv-05959-SI
     365298728                                       1
                 Case 3:17-cv-05959-SI Document 124 Filed 03/05/21 Page 3 of 4




 1          WHEREFORE, the CPUC respectfully requests this Court enter its Order permitting
 2   withdrawal and substitution of lead counsel for Defandant CPUC, and update the Court’s ECF
 3   system for this case by removing Jonathan Creekmore Koltz as counsel of record and
 4   substituting Enrique Vera Gallardo in his place as lead counsel of record for the CPUC.
 5
 6   Dated: February 11, 2021
 7
                                              By:        /s/   Jonathan C. Koltz
 8                                                             Jonathan C. Koltz
 9
                                                         Attorney for Defendant
10                                                       California Public Utilities Commission
11
12                                            By:        /s/   Enrique Gallardo
                                                               Enrique Gallardo
13
                                                         Attorney for Defendant
14                                                       California Public Utilities Commission
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ________________________________________________________________________________________________________
     DEFENDANTS’ MOTION AND [PROPOSED] ORDER PERMITTING SUBSTITUTION OF LEAD COUNSEL
                                      3:17-cv-05959-SI
     365298728                                       2
                 Case 3:17-cv-05959-SI Document 124 Filed 03/05/21 Page 4 of 4




 1                                         [PROPOSED] ORDER
 2          Having reviewed and considered Defendant CPUC’s Motion for Order Permitting
 3   Withdrawal and Substitution of Lead Counsel, and good cause appearing, the Court hereby
 4   orders that Jonathan Creekmore Koltz, of the CPUC’s Legal Division be permitted to withdraw
 5   as counsel of record, and Enrique Vera Gallardo, of the CPUC’s Legal Division may appear as
 6   substitute lead counsel for Defendant CPUC. The Court’s ECF system shall be updated to
 7   reflect these changes.
 8           IT IS SO ORDERED.
 9
10
             March 5, 2021
     Dated: _________________, 2021
11
12
13                                           By: ___________________________________
                                                    The Honorable Susan Illston
14                                                  United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ________________________________________________________________________________________________________
     DEFENDANTS’ MOTION AND [PROPOSED] ORDER PERMITTING SUBSTITUTION OF LEAD COUNSEL
                                      3:17-cv-05959-SI
     365298728                                       3
